Citation Nr: 1503541	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disorder, and if so, whether service connection may be granted.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970, including service in the Republic of Vietnam.  His decorations and awards include a Vietnam Campaign Medal with one bronze service star. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In an August 2012 rating decision, the RO granted an initial increased rating of 30 percent for PTSD, effective April 16, 2010.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During and after that proceeding, the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied service connection for a skin disorder.  In a letter dated in July 1998, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the June 1998 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a skin disorder. 

3.  The Veteran's skin disorder to include actinic keratosis had its onset in service and has continued since service.  

4.  Throughout the appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as chronic sleep impairment; impairment of short-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work); intrusive memories; isolation; avoidance; hypervigilance; flashbacks; and exaggerated startle response, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a skin disorder to include actinic keratosis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

4.  Throughout the appeal, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims

Prior Decision

The claim of service connection for a skin disorder was denied in a June 1998 rating decision.  The claim was denied based on a lack of an in-service injury or disease and there was no evidence of a nexus to service.  

No correspondence was received from the Veteran and no additional evidence was received within one year of the June 1998 rating decision.  Thus, the claim became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302; 20.1100, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the October 2014 Board hearing, the Veteran testified that he sought treatment for his skin condition twice in 1969 from a medic.  He further testified that he continued to seek treatment for his skin condition following separation from service.  The Veteran's statements regarding his recurrent skin symptoms are sufficient to raise a reasonable possibility of substantiating the claim as the statement reflects the Veteran's report of having a recurrent skin condition since service.  Id.  Accordingly, the assertion indicates that the current skin disorder may be due to service.  As such, reopening is warranted.  Shade.

II.  Service Connection

The Veteran seeks to establish service connection for a skin disorder on the basis that it was caused by, and/or related to, his military service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
Post-service VA treatment records confirm that the Veteran is currently diagnosed with actinic keratosis of the face and ears.  The Veteran thus has a current skin disorder for VA compensation purposes.  As such, the threshold requirement for direct service connection under Hickson has been satisfied.
With respect to the second Hickson requirement, the Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis for a skin disorder.  However, the Veteran reports the onset of his chronic skin disorder during service in Vietnam that has continued since active service.  Further, the Veteran testified that he sought treatment for his condition twice from a medic while in service.  See Board Hearing Tr. at 5.  The Veteran's statements are competent and credible evidence tending to establish the occurrence of the claimed events.  Thus, an in-service event is established.  As a current disability and an in-service event have been established, the only remaining Hickson requirement is a causal nexus between the two. 

Lay evidence may be sufficient, standing alone, to establish a nexus between a current disability that is manifested by recurrent symptoms, which have persisted since active service.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  The Board finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between his active service and current skin disorder.  Given the above record, the Board finds that the evidence supports the finding that the Veteran's skin disorder had its onset in service and has continued since that time.  As such, service connection for a skin disorder is warranted.

III.  Increased Schedular Rating

At his October 2014 Board hearing, the Veteran indicated that he was seeking a 70 percent rating for his PTSD, and that a grant of a 70 percent evaluation would satisfy his appeal.  Because the Veteran limited his appeal to a 70 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board herein finds that the evidence supports such entitlement, discussions of VA's duty to notify or assist and referral for extraschedular consideration are not necessary as he is being awarded a complete grant of the benefit sought on appeal.

The Veteran's PTSD is currently rated 30 percent disabling.  He contends that his PTSD symptoms are more severe than the currently assigned rating and that his PTSD most closely approximates the criteria for a 70 percent evaluation.  The Board agrees, finding that for the entire appeal period the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as anxiety, depressed mood, sleep impairment, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), aggression and anger, flashbacks, intrusive thoughts, and hypervigilance.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).

Finally, the Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based on the foregoing, a 70 percent disability rating for PTSD is warranted throughout the appeal, effecting a complete grant of the benefit sought on appeal. 




ORDER

New and material evidence to reopen a claim of service connection for a skin disorder has been presented; to this extent, the appeal is granted.  

Service connection for a skin disorder to include, actinic keratosis is granted.  

Subject to the law and regulations governing payment of monetary benefits, a 
70 percent rating for PTSD is granted, effective April 16, 2010.


REMAND

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran's representative explicitly raised a claim for TDIU in the October 2014 Board hearing.  The record shows that the Veteran has not worked since January 2010 and the evidence suggests that he may be unemployable due, at least in part, to his service-connected PTSD.  Specially, at the Board hearing, he reported a history of difficulties with coworkers and supervisors, irritability and an inability to handle conflict effectively.  See Board Hearing Tr. at 18.  

The Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a), and VA's duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, either alone or in the aggregate has on his ability to obtain and retain employment.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the impact his service-connected PTSD, bilateral hearing loss, and tinnitus has on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board notes that such a survey may be conducted by a vocational rehabilitation counselor or other such appropriate person.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically PTSD, hearing loss, and tinnitus, on the Veteran's employability. 

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of his age or nonservice-connected disabilities, renders him unable to secure or maintain a substantially gainful occupation. 

c.)  If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Then, adjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


